IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JARED SNOW,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2063

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 21, 2016.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

Nancy A. Daniels, Public Defender, and Glenna Joyce Reeves, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.



           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

      We previously affirmed Appellant’s convictions for using a computer

service to solicit a child to engage in sexual conduct in violation of section

847.0135(3)(a), Florida Statutes (2013), and traveling to meet a minor to do

unlawful acts in violation of section 847.0135(4)(a). Snow v. State, 157 So. 3d
559 (Fla. 1st DCA 2015). Thereafter, the Florida Supreme Court quashed our

decision and remanded for reconsideration in light of State v. Shelly, 176 So. 3d
914 (Fla. 2015), which held that double jeopardy principles prohibit separate

convictions for solicitation under section 847.0135(3)(b) and traveling to meet a

minor after solicitation pursuant to section 847.0135(4)(b) if the charges were

based on the same conduct.

      After remand, we ordered the State to show cause why Appellant’s

conviction and sentence for the solicitation offense should not be vacated based on

Shelley.   The State responded by conceding that Appellant’s “conviction and

sentence for the lesser offense should be vacated.” Accordingly, we reverse and

remand to the trial court with directions to vacate Appellant’s conviction and

sentence for the lesser offense of using a computer service to solicit a child to

engage in sexual conduct in violation of section 847.0135(3)(a), Florida Statutes.

In addition, as explained in our original opinion, we reverse and remand with

directions that the trial court strike those special conditions of sex offender

probation not orally pronounced at sentencing. In all other respects, we affirm.

      AFFIRMED in part; REVERSED in part; and REMANDED with directions.

RAY, JAY, and WINSOR, JJ., CONCUR.




                                         2